OFFICE ACTION
Response to Amendments
1.	The amendments of Claims 17, 32 & 35 and the cancellation of claim 28, dated March 09, 2021, are acknowledged.
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 35 and 36 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,735,130 to Pan et al (referred to as Pan). 
In re claim 35, Pan discloses a method, comprising:
- disposing a semiconductor die 104 on an upper surface of a package support substrate 118-1 [Fig. 4C];
- disposing a die stack 400 on a stacking area of the semiconductor die, the semiconductor die having an outer region laterally extending from the stacking area in a first direction [Fig. 4A and col. 12, ln.6];
- disposing an adhesive 122, 124 over the outer region of the semiconductor die and the upper surface of the package support substrate 118-1 [Fig. 1 and col. 8, ln.18], the adhesive having a first portion 124 over the outer region of the semiconductor die 104 [col. 8, ln.25] [,] and a second portion 122 over the upper surface of the package support substrate 118-1 [col. 8, ln.20];
118-2, 118-3 over the outer region of the semiconductor die 104 and the upper surface of the package support substrate 118-1, the thermal transfer structure having a cavity laterally extending (i.e., enclosure made by sidewall 118s and extending away from die 106 by distance D3 in Fig. 2) in a second direction generally perpendicular to the first direction and a planar lower surface attached to the first and second portions 122, 124 of the adhesive;
- filling the cavity with an underfill material 116 [Fig. 4C]; and
- disposing a conductive lid 120 over the thermal transfer structure118-2, 118-3, the underfill material 116, and the die stack 400 [Fig. 4E].

    PNG
    media_image1.png
    278
    495
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    331
    550
    media_image2.png
    Greyscale

Application Fig 1	compared to		Pan et al (U.S. Patent 9,735,130) Fig. 4C
In re claim 36, Pan discloses the semiconductor die 104 being a logic die, and the die stack 400 including two or more memory dies 106 [Fig. 2 and col. 5, ln.60].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 17-27 and 29-34 are rejected under 35 U.S.C. §103(a) as being unpatentable over Pan et al (U.S. Patent No. 9,735,130). 
In re claim 17, Pan discloses a method of manufacturing a semiconductor device, comprising:
- forming a semiconductor die 104 having a stacking area and an outer region laterally extending in a first direction [Fig. 2 and col. 2, ln.25];
- attaching the semiconductor die 104 to an upper surface of a package support substrate 118-1 [Fig 4C]; 
400 to the stacking area [col. 12, ln.6];
- disposing an adhesive over at least a portion of the outer region and the upper surface of the package support substrate [Fig. 1 and col. 8, ln.18], the adhesive including a first portion 124 over the outer region of the semiconductor die 104 and having a first thickness [Fig. 2 and col. 8, ln.25], and a second portion 122 over the upper surface of the package support substrate 118-1 [Figs. 4 and col. 8, ln.20];
- attaching a thermal transfer structure 118-2, 118-3 to the outer region of the semiconductor die 104 and the upper surface of the package support substrate with the adhesive, the thermal transfer structure having a cavity laterally extending (i.e., enclosure made by sidewall 118s and extending away from die 106 by distance D3 in Fig. 2) in a second direction generally perpendicular to the first direction and a planar bottom surface attached to the first and second portions 124, 122 of the adhesive; and
- filling the cavity with an underfill material 116 [Fig. 4C].
	Pan suggests the second thickness of the second adhesive portion 122 “looks thicker” than the first thickness of the first adhesive portion 124 [Figs. 1 & 4D-4E].
Nevertheless, it would have been obvious to a person having skills in the art to have modified the adhesive portions in Pan by utilizing the claimed “second thickness greater than the first thickness.”  Since this is merely portions’ thickness that may be desired for a given application it has been held that modifying the adhesive portions of the semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, since Pan discloses “the surface 116a of the molding compound 116, the surface 118a of the lid 118, and the surface 106f of the at least one second die 106 may be substantially co-planar with one another.”  Pan teaches or suggests filling the cavity such that the underfill material 116 extends to at least a top surface 106f of the die stack 400 [Fig. 4D and col. 13, ln.3].
In re claim 19, Pan discloses disposing the thermal transfer structure 118-2, 118-3 at least partially surrounding the die stack 400 [Fig. 4C].
In re claim 20, Pan discloses the semiconductor die 104 being a first semiconductor die, and the die stack 400 including two or more second semiconductor dies 106 [Fig. 2 and col. 5, ln.60].
In re claim 21, Pan discloses the first semiconductor die 106 being a logic die, and the second semiconductor dies 106 being memory dies [col. 6, ln.5].
In re claim 22, Pan discloses the thermal transfer structure 118-2, 118-3 including an upper surface 118a at an elevation below a top surface 106f of the die stack 400 [Fig. 4D], but not above a top surface of the die stack.  The Examiner notes that the specification contains no disclosure of the critical nature upper surface at an elevation above a top surface of a die stack” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 23, Pan discloses at least partially encapsulating the die stack 400 with the underfill material 116 [Fig. 4C].
In re claim 24, Pan discloses filling the cavity with the underfill material comprises:
- placing a mold platen 126 against an upper surface of the thermal transfer structure 118-2, 118-3; and
- injecting the underfill material 116 into the cavity by the mold platen [Fig. 4C].
In re claim 25, Pan discloses the mold platen 126 spaced apart from a top surface of the die stack 400, and the underfill material 116 covering the top surface [Fig. 4D].
In re claim 26, Pan discloses filling the cavity with the underfill material comprises:
- placing a mold platen 126 against an upper surface of the thermal transfer structure 118-2, 118-3, the mold platen inherently having an inlet positioned over the die stack [Fig. 4E]; and
- flowing the underfill material 116 into the cavity through the inlet.
In re claim 27, Pan discloses the cavity having an inner sidewall 118s spaced laterally apart from a side of the die stack 400 [Fig. 2].
In re claim 29, Pan discloses disposing a conductive lid 120 over the thermal transfer structure, the underfill material 116 , and the die stack 400 [Fig. 4C].
In re claim 30, Pan discloses an upper surface of the thermal transfer structure 118-2, 118-3 being substantially co-planar with a topmost surface of the underfill material 116 [Fig. 4D].
In re claim 31, Pan discloses the thermal transfer structure 118-2, 118-3 including at least one of the following: copper, aluminum, alloys of copper, and aluminum nitride [col. 7, ln.40].
In re claim 32, Pan discloses a method, comprising:
- disposing a die stack 400 on a stacking area of a semiconductor die 104, the semiconductor die having an outer region laterally extending from the stacking area in a first direction [Fig. 4A and col. 12, ln.6];
- attaching a thermal transfer structure 118-2, 118-3 the outer region and a peripheral region of a support substrate 118-1 with an adhesive 122, 124 [Fig. 1 and col. 8, ln.18], the thermal transfer structure having a cavity laterally extending (i.e., enclosure made by sidewall 118s and extending away from die 106 by distance D3 in Fig. 2) in a second direction generally perpendicular to the first direction and a planar lower surface, the adhesive 126 having a first portion 124 with a first thickness between the thermal transfer structure and the outer region [Fig. 2 and col. 8, ln.25] [,] and a second portion 122 with a second thickness between the thermal transfer structure and the peripheral region of the support substrate 118-1 [Figs. 4E-D and col. 8, ln.20]; and
- filling the cavity with an underfill material 116 by at least partially encapsulating the die stack with the underfill material [Fig. 4C].
Pan suggests the second thickness of second adhesive portion 122 “looks thicker” than the first thickness of first adhesive portion 124 [Figs. 1 & 4D-4E].
Nevertheless, it would have been obvious to a person having skills in the art to have modified the adhesive portions in Pan by utilizing the claimed “second thickness greater than the first thickness.”  Since this is merely portions’ thickness that may be desired for a given application it has been held that modifying the adhesive portions of the semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 33, Pan discloses:
- placing a mold platen against an upper surface of the thermal transfer structure 118-2, 118-3; and
- injecting the underfill material into the cavity by the mold platen.
In re claim 34, Pan discloses:
- placing a mold platen 126 against an upper surface of the thermal transfer structure 118-2, 118-3, the mold platen inherently having an inlet positioned over the die stack 400 [Fig. 4E]; and
- flowing the underfill material 116 into the cavity through the inlet.

Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below: 
Non-Statutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

7.	Claims 17-27 and 29-36 are rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-16 of the conflicted U.S. Patent No. 10,424,495 to Hembree, et al.  

8.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Response to Arguments
9.	Applicants’ arguments dated 03/09/2021 have been fully considered but they are unpersuasive.  Applicants argued that Pan fails to disclose …including, among other features, “disposing an adhesive over at least a portion of the outer region and the upper surface of a package support substrate” where the adhesive includes “a first portion over the outer region of the semiconductor die and having a first thickness, a second portion over the upper surface of the package support substrate and having a second thickness greater than the first thickness,” much less “attaching a thermal transfer structure to the outer region of the semiconductor die and the upper surface of the package support substrate with the adhesive where the thermal transfer structure includes “a planar bottom surface attached to the first and second portions of the adhesive.  The Examiner notes that Pan clearly teaches or suggests ALL features of at least claims 17, 32 and 35.  Please review the above 102, 103 rejections for reference.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM. If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful, Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 18, 2021										    /Calvin Lee/
    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815